Case: 20-10322       Document: 00515663787        Page: 1    Date Filed: 12/07/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 7, 2020
                                   No. 20-10322
                                                                         Lyle W. Cayce
                                                                              Clerk

   Rosemary Salazar,

                                                            Plaintiff—Appellant,

                                       versus

   Lubbock County Hospital District, doing business as
   University Medical Center,

                                                            Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:18-CV-232


   Before Clement, Ho, and Duncan, Circuit Judges.
   Edith Brown Clement:
             The question presented is whether Rosemary Salazar sufficiently
   demonstrated that the reasons given by Lubbock County Hospital District,
   d/b/a University Medical Center (“UMC”), for her termination were
   merely pretexts for discrimination. The district court found that Salazar
   failed to adduce enough evidence to create a genuine dispute. We agree and
   affirm.
Case: 20-10322      Document: 00515663787          Page: 2    Date Filed: 12/07/2020




                                    No. 20-10322


                                          I.
          Salazar was employed by UMC for twenty-seven years. She began as
   a respiratory therapist in 1990 and transitioned to adult respiratory educator
   in 2004. Although Salazar was the assistant director of the department from
   2012 to 2014, she returned to her position as an educator in 2015 and
   remained there until her termination in 2017—spending at least ten years as
   an educator.
          UMC contends that Salazar’s performance began to decline in 2016.
   Its former director and assistant director—Robert Lopez and Anthony
   Trantham, respectively—assert that they observed her struggle to
   communicate and claim that her disorganization caused scheduling
   confusion and frustration for many members of the staff. UMC alleges that,
   as time passed, it made several attempts to convey to Salazar “the
   importance [of] chang[ing] her current practices.” By contrast, Salazar
   claims that she was never counseled or warned in any way that she was
   performing poorly. Instead, she asserts that she was the recipient of several
   merit raises, which were indicative of her satisfactory performance.
          On March 13, 2017, UMC terminated Salazar. At the time she was
   discharged, Salazar was 57 years old. Salazar brought this lawsuit, alleging age
   discrimination under the Age Discrimination in Employment Act of 1967
   (“ADEA”), 29 U.S.C. § 621 et. seq. Her principal claim was that she and
   several other elderly employees were fired and replaced by younger
   respiratory therapists, whom UMC paid at a lower rate.
          UMC filed a motion for summary judgment. Because Salazar and
   UMC agreed that Salazar demonstrated a prima facie case of age
   discrimination and that UMC articulated a legitimate, non-discriminatory
   basis for her termination, the district court focused only on whether Salazar
   adduced sufficient evidence to create a genuine dispute over the veracity of




                                          2
Case: 20-10322        Document: 00515663787              Page: 3       Date Filed: 12/07/2020




                                         No. 20-10322


   UMC’s proffered reasons for her discharge.1 It found that she did not and
   awarded judgment in favor of UMC; Salazar appealed.
                                               II.
            Salazar argues on appeal that the district court erred in granting
   summary judgment to UMC because there existed a genuine dispute as to
   whether UMC’s reasons for her termination were pretexts for
   discrimination. “We review a grant of summary judgment de novo, applying
   the same standard as the district court,” and take all inferences in the light
   most favorable to Salazar. Machinchick v. PB Power, Inc., 398 F.3d 345, 349
   (5th Cir. 2005).
            “Under the ADEA, it is ‘unlawful for an employer . . . to fail or refuse
   to hire or to discharge any individual or otherwise discriminate against any
   individual with respect to [her] compensation, terms, conditions, or
   privileges of employment, because of such individual’s age.’” Reeves v.
   Sanderson Plumbing Prods., Inc., 530 U.S. 133, 141 (2000) (quoting
   § 623(a)(1)). When a plaintiff brings a cause of action under the ADEA, the
   plaintiff has the burden of showing that her age was the but-for cause of her
   employer’s adverse action, Jackson v. Cal-Western Packaging Corp., 602 F.3d
   374, 377 (5th Cir. 2010), and she may satisfy this burden with circumstantial
   evidence, Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 896 (5th Cir.
   2002).



            1
             Neither party has contended on appeal that the McDonnell Douglas framework is
   inapplicable to ADEA claims. See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)
   (delineating a burden-shifting test). Accordingly, as the Supreme Court has not spoken on
   this issue either, we will follow circuit precedent applying the framework to age
   discrimination cases. See, e.g., Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 378
   (5th Cir. 2010); Baker v. Am. Airlines, 430 F.3d 750, 753 (5th Cir. 2005); Patrick v. Ridge,
   394 F.3d 311, 315 (5th Cir. 2004).




                                                3
Case: 20-10322      Document: 00515663787          Page: 4   Date Filed: 12/07/2020




                                    No. 20-10322


          When she presents circumstantial evidence, the McDonnell Douglas
   framework applies. Machinchick, 398 F.3d at 350. The McDonnell Douglas
   framework first requires a plaintiff to establish a prima facie case of age
   discrimination. Jackson, 602 F.3d at 378. The burden then shifts to the
   employer to articulate a legitimate, non-discriminatory reason for the
   plaintiff’s discharge. Texas Dep’t of Cmty. Affs. v. Burdine, 450 U.S. 248, 254
   (1981). As stated, the parties have agreed that these two steps have been
   satisfied.
          Thus, to carry her burden, Salazar must prove by a preponderance of
   the evidence that the legitimate reasons offered by UMC were not its true
   reasons, but were pretexts for discrimination. Reeves, 530 F.3d at 143 (quoting
   Burdine, 450 U.S. at 253). To do so, she must “show pretext ‘either through
   evidence of disparate treatment or by showing that [UMC’s] proffered
   explanation is false or unworthy of credence.’” Jackson, 602 F.3d at 378–79
   (quoting Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003)). The evidence
   establishing Salazar’s prima facie case, and inferences properly drawn
   therefrom, may be considered in determining whether Salazar carried her
   burden. Burdine, 450 U.S. at 255 n.10.
          UMC’s articulated reasons for Salazar’s termination were her poor
   performance and demonstrated lack of effort to change her behavior.
   Therefore, to prevail at this stage, Salazar must show that reasonable minds
   could disagree that these were, indeed, the reasons for her discharge—either
   by evidence of disparate treatment or inaccuracy of the reasons given—and
   about whether her age was the actual reason. See Saint Mary’s Honor Ctr. v.
   Hicks, 509 U.S. 502, 515 (1993) (“[A] reason cannot be proved to be
   ‘a pretext for discrimination’ unless it is shown both that the reason was
   false, and that discrimination was the real reason.”).




                                         4
Case: 20-10322       Document: 00515663787         Page: 5   Date Filed: 12/07/2020




                                    No. 20-10322


          In support of her contention that UMC’s proffered reasons for her
   discharge were pretextual, Salazar attempts to show UMC’s reasons were
   false. She specifically points to (1) her own statements that she performed
   properly and well; (2) her receipt of merit raises; (3) her claims that UMC
   also fired several other elderly employees who earned more than the younger
   employees; and (4) evidence that UMC did not follow its typical policy or
   disciplinary process in terminating her employment.
          As an initial matter, Salazar’s self-serving statements that she was
   performing adequately are insufficient to create a triable issue of fact as to
   whether UMC fired her because of her age. Cf. Jackson, 602 F.3d at
   379; United States v. Lawrence, 276 F.3d 193, 197 (5th Cir. 2001) (affirming
   summary judgment for the plaintiff when defendant’s only evidence in
   opposition was his own “self-serving allegations”); BMG Music v.
   Martinez, 74 F.3d 87, 91 (5th Cir. 1996) (explaining that a “conclusory, self-
   serving statement” by defendant was insufficient to create a triable issue of
   fact). Merely disputing UMC’s assessment of her performance does not
   create an issue of fact. See Sandstad, 309 F.3d at 899. Therefore, these
   statements need not be considered.
          Salazar’s contention that she received merit raises similarly fails to
   give rise to an inference of pretext. Evidence of a merit raise could call into
   question the sincerity of an employer’s claim of an employee’s poor
   performance, see Andrew J. Ruzicho, Louis A. Jacobs, & Andrew J. Ruzicho
   II, Evaluations—Controlling Law, 1 Employment Practices Manual
   § 5:18 (2020) (explaining that too short a period between a good and bad
   evaluation may impeach the credibility of the latter), but Salazar’s assertion
   does not do so.
          Although she claims she “received numerous merit raises for [her] job
   performance,” she refers specifically to only one instance: a raise she




                                         5
Case: 20-10322     Document: 00515663787           Page: 6   Date Filed: 12/07/2020




                                    No. 20-10322


   received in 2016 based upon her job performance in 2015. UMC contends
   that Salazar’s performance began to decline in 2016. These positions are not
   mutually exclusive. Furthermore, “prior good evaluations alone cannot
   establish that later unsatisfactory evaluations are pretextual.” Billet v.
   CIGNA Corp., 940 F.2d 812, 826 (3d Cir. 1991) (citing Turner v. Schering-
   Plough Corp., 901 F.2d 335, 343–44 (3d Cir. 1990)), overruled on other grounds
   by Hicks, 509 U.S. 502; cf. Scott v. Suncoast Beverage Sales, Ltd., 295 F.3d
   1223, 1229 n.1 (11th Cir. 2002) (“Winning an award for one quarter of
   performance, even if he did perform admirably during that quarter, does not
   erase all previous negative evaluations of his work.”).
          Salazar further fails to note that this evaluation of her performance—
   the same one that included the merit raise—also details several significant
   shortcomings throughout the year. It unequivocally explains that Salazar
   needed to make certain adjustments to her behavior and provides specific
   examples of her impermissible conduct. Thus, Salazar’s claims of merit
   raises do not controvert UMC’s allegations of her poor performance.
          Salazar next alleges that she, and others, were terminated so that
   UMC could enlist younger respiratory therapists to complete the same work
   more cheaply. Yet she fails to offer any competent rebuttal evidence.
   Salazar’s own statements are the only evidence on this point:
          In addition to myself, at least three other long[-]time
          employees of the respiratory therapy department, each of
          whom was over sixty years of age, were fired by UMC. These
          employees were Howard Wright, Ricky Jones and Mary Watts.
          . . . These three employees, and myself, were all fired by Lopez,
          the director of the respiratory therapy department, in 2017.
   Salazar directs us to nothing else in the record in support of this assertion.
   She does not attach declarations or affidavits by any of these three
   individuals. She does not provide us with an interrogatory served upon UMC




                                         6
Case: 20-10322      Document: 00515663787          Page: 7   Date Filed: 12/07/2020




                                    No. 20-10322


   corroborating any of this information. Without more, this allegation is
   insufficient to create a genuine dispute of fact as to whether Salazar—and
   company—were fired on the basis of age. See Ross v. Univ. of Texas at San
   Antonio, 139 F.3d 521, 526 (5th Cir. 1998) (stating that an employee’s failure
   to “refer the Court to any particularized evidence to support his subjective
   view of the facts” undermined his ability to rebut his employer’s legitimate,
   non-discriminatory reason for his termination); see also Nichols v. Loral
   Vought Sys. Corp., 81 F.3d 38, 42 (5th Cir. 1996) (stating that generalized
   statements were insufficient to support an inference of discrimination).
          Finally, we turn to Salazar’s claim that UMC did not follow its own
   progressive discipline plan. Termination of an employee that does not
   proceed pursuant to an employer’s progressive discipline policy may give rise
   to an inference of pretext. Machinchick, 398 F.3d at 355. As the district court
   acknowledged, this is Salazar’s “strongest argument” in support of her
   ADEA claim; however, it, too, comes up short.
          She asserts that the facts of her case align with those in Goudeau v.
   National Oilwell Varco, L.P. See 793 F.3d 470, 477 (5th Cir. 2015) (“[W]hen
   an employer opts to have a disciplinary system that involves warnings, failure
   to follow that system may give rise to inferences of pretext.” (emphasis
   added)). There, however, Goudeau claimed that he received a flurry of
   written warnings on the day he was fired, even though they related to events
   that occurred prior to that meeting. Id. at 476–77. Additionally, the employer
   not only made ageist remarks but also claimed, after hearing their ages, that
   he intended to fire two employees. Id. at 478. It was on the basis of these
   assertions—“the doubts that Goudeau . . . raised about the warnings,
   combined with the ageist comments that are potentially corroborated by
   [Goudeau’s firing]”—that the court determined that a jury could conclude
   that Goudeau’s age was the reason for his termination. Id. at 477.




                                          7
Case: 20-10322      Document: 00515663787            Page: 8   Date Filed: 12/07/2020




                                      No. 20-10322


          The circumstances of Salazar’s termination are plainly different. She
   makes no suggestion that UMC submitted tardy, post-hoc work reviews. Nor
   does she claim that UMC attempted to paper her file. Salazar has also not
   adduced evidence tending to show Lopez or Trantham made ageist remarks
   in her workplace. Instead, she merely alleges that Lopez and Trantham are
   lying but does not provide any evidence to support her allegation.
          In contrast, UMC submitted orientee and preceptor evaluations. It
   attached employee satisfaction surveys. Most of all, UMC included Salazar’s
   performance evaluation for 2015, which was provided to her in March 2016
   and clearly details areas of concern over her past performance as well as
   directives for improvement in the future.
          Furthermore, although UMC did not follow its progressive discipline
   policy, it didn’t have to. UMC’s policy specifically provides for the use of
   discretion. Compare ECF TXND 5:18-CV-232, 20, p.12 (“[The levels of
   discipline] are recommendations. Management reserves the right to impose
   the level of discipline deemed appropriate for specific sets of
   circumstances.”), and Taylor v. Peerless Indus., Inc., 322 F. App’x 355, 367
   (5th Cir. 2009) (per curiam) (involving a policy that emphasized that
   “disciplinary measures used in a particular case will be highly dependent on
   the specific circumstances and . . . managers may employ some, all, or none
   of the steps” (cleaned up)), with Machinchick, 398 F.3d at 355 n.29 (involving
   an internal company policy that specifically stated it should be “followed in
   most circumstances”). UMC’s digression from the terms of its policy is
   therefore of little value to our analysis.
          Despite viewing the evidence in the light most favorable to Salazar as
   we must, our holding is inescapable. UMC proffered a legitimate, non-




                                            8
Case: 20-10322        Document: 00515663787              Page: 9      Date Filed: 12/07/2020




                                         No. 20-10322


   discriminatory reason for Salazar’s discharge: her poor performance.2
   Salazar failed to present sufficient evidence to create doubt as to whether this
   reason was a mere pretext for discrimination.
           AFFIRMED.




           2
              Salazar must demonstrate that each reason was a pretext for discrimination. See
   Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 220 (5th Cir. 2001) (“The plaintiff must put
   forward evidence rebutting each of the non[-]discriminatory reasons the employer
   articulates.”). Because she fails to create a genuine dispute as to whether UMC’s claim
   that it fired her based upon her poor performance was pretextual, we need not address
   UMC’s second proffered reason for her discharge.




                                               9
Case: 20-10322      Document: 00515663787            Page: 10   Date Filed: 12/07/2020




                                      No. 20-10322


   James C. Ho, Circuit Judge, concurring:
          I concur. I write separately simply to clarify one point. Summary
   judgment is appropriate here, but not because Salazar presented “self-
   serving” statements regarding her performance. Summary judgment is
   appropriate because those statements are conclusory.
          There is nothing inherently wrong with self-serving statements. See
   Dall./Fort Worth Int’l Airport Bd. v. INet Airport Sys., Inc., 819 F.3d 245, 253
   n.14 (5th Cir. 2016) (“Evidence proffered by one side to support or defeat a
   motion for summary judgment will inevitably appear ‘self-serving.’”). We
   fully expect litigants to present statements that serve their interests. Indeed,
   our adversarial legal system is premised on that notion. The mere fact that a
   statement is self-serving does not reduce its value or make it unworthy of
   consideration. And in the summary judgment context, “[s]imply being ‘self-
   serving’ . . . does not prevent a party’s assertions from creating a dispute of
   fact.” Bargher v. White, 928 F.3d 439, 445 (5th Cir. 2019). See also Lester v.
   Wells Fargo Bank, N.A., 805 F. App’x 288, 291 (5th Cir. 2020) (“[M]erely
   claiming that the evidence is self-serving does not mean we cannot consider
   it or that it is insufficient.”) (citation omitted).
          The problem arises when a statement is not just self-serving, but
   conclusory. “[D]eclarations of parties that set forth only conclusory and
   unsupported assertions are sometimes described disparagingly as ‘self-
   serving’ . . . as if [its] ‘self-serving’ nature . . . renders it automatically
   insufficient.” Spring St. Partners-IV, L.P. v. Lam, 730 F.3d 427, 441 n.7 (5th
   Cir. 2013) (citation omitted). But it is the conclusory nature of a statement
   that makes it inadequate. Whereas a self-serving statement (as the adjective
   suggests) serves the party’s interests, a conclusory statement recites the
   bottom-line legal standard but fails to present any factual detail or specifics
   indicating what evidence will actually satisfy the requisite legal standard. See




                                            10
Case: 20-10322      Document: 00515663787              Page: 11   Date Filed: 12/07/2020




                                       No. 20-10322


   Conclusory, Black’s Law Dictionary (11th ed. 2019) (“[e]xpressing a
   factual inference without stating the underlying facts on which the inference
   is based”). A party cannot rely on mere conclusory statements to create an
   issue of fact and thereby defeat summary judgment. See, e.g., Lester, 805 F.
   App’x at 291 (“Of course, when an affidavit is conclusory, it cannot preclude
   summary judgment—whether it is self-serving or not.”) (citing DIRECTV,
   Inc. v. Budden, 420 F.3d 521, 531 (5th Cir. 2005) (“attempt[ing] to create a
   fact issue . . . by relying on a conclusory and self-serving [statement] is on
   unsteady ground”); BMG Music v. Martinez, 74 F.3d 87, 91 (5th Cir. 1996)
   (explaining that a “conclusory, self-serving statement” by defendant was
   insufficient to create a triable issue of fact)).
          Because Salazar’s statements with respect to her job performance
   were conclusory, summary judgment was proper. I concur.




                                            11